IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 12 EM 2019
                                         :
                   Respondent            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
JACOB PATRICK SULLIVAN,                  :
                                         :
                   Petitioner            :


                                   ORDER



PER CURIAM

    AND NOW, this 19th day of February, 2019, the Motion for Stay is DENIED.